                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


JOY GLOBAL INC. (n/k/a KOMATSU MINING                       Case No. 2:18-cv-2034-LA
CORP.),


                              Plaintiff,

       v.                                                   DEFENDANT COLUMBIA
                                                            CASUALTY COMPANY’S CIVIL
                                                            LOCAL RULE 7.1(a)
                                                            DISCLOSURE STATEMENT
COLUMBIA CASUALTY COMPANY, ARCH
INSURANCE COMPANY, and TRAVELERS
CASUALTY AND SURETY COMPANY OF
AMERICA,


                              Defendants.



Pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.1, Defendant Columbia Casualty Company files this

Corporate Disclosure Statement:

   (1) The following is a full and complete list of all parties in this action represented by the

       undersigned counsel:

                Columbia Casualty Company

   (2) The following is a full and complete list of all parties in this action, including any parent

       corporation and any publicly held corporation that owns 10% or more of the stock of a

       party:

                Columbia Casualty Company. All of Columbia Casualty Company’s common

                stock is owned by Continental Casualty Company, which is not publicly

                traded. All of Continental Casualty Company’s common stock is owned by The

                Continental Corporation, which is not publicly traded. All of The Continental
              Corporation’s common stock is owned by CNA Financial Corporation (“CNAF”),

              which has issued shares to the public. Loews Corporation owns the majority of

              the outstanding common stock of CNAF. No other individual or institution holds

              more than 10% of CNAF’s outstanding common stock.

   (3) The following is a full and complete list of all persons serving as attorneys for Columbia

       Casualty Company in this proceeding:

              William E. Smith, Wiley Rein LLP

              John E. Howell, Wiley Rein LLP

Respectfully submitted on March 5, 2019:

                                                 /s/ John E. Howell
                                                 William E. Smith
                                                 John E. Howell
                                                 WILEY REIN LLP
                                                 1776 K Street, NW
                                                 Washington, DC 20006
                                                 Telephone: (202) 719-7000
                                                 Facsimile: (202) 719-7049
                                                 wsmith@wileyrein.com
                                                 jhowell@wileyrein.com

                                                 Attorneys for Defendant Columbia Casualty
                                                 Company
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the plaintiff, and I hereby certify that I caused the foregoing document or paper to be served

via electronic mail to the parties listed below. I certify under penalty of perjury under the laws

of the United States of America that the foregoing is true and correct.

Executed on March 5, 2019                                     /s/ John E. Howell
                                                                 John E. Howell

 Thomas J. Judge                                   Michael T. Skoglund
 DYKEMA GOSSETT PLLC                               BATESCAREY LLP
 1301 K Street NW, Suite 1100W                     191 North Wacker Drive, Suite 2400
                                                   Chicago, Illinois 60606
 Washington, DC 20005                              (312) 762-3100
 Telephone: (202) 906-8600                         mskoglund@batescarey.com
 Facsimile: (202) 906-8669
 TJudge@dykema.com                                 Attorneys for Arch Insurance Company
 Attorneys for Travelers Casualty and Surety
 Company of America
